ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04r-278, concluding that HOWARD M. DORIAN of CLIFFSIDE PARK, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period *34of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate with client and to explain matter to client to the extent reasonably necessary to allow client to make informed decision about the representation), RPC 1.16(d) (failure to protect client’s interest on termination of representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And HOWARD M. DORIAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HOWARD M. DORIAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 25, 2005; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*35ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.